UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 0-25707 Date of Report: September 30, 2010 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 91-1948355 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) Room 618, +17 Anyuan Road, Chaoyang District, Beijing, P.R. China (Address of principal executive offices) (Zip Code) 86-10-6498-7788 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets Item 3.02 Unregistered Sale of Equity Securities Item 5.01 Changes in Control of Registrant Item 5.02 Departure of Director or Certain Officers; Election of Directors; Appointment of Certain Officers Acquisition of Beijing Yupeng Hengli Technology Co., Inc. On September 30, 2010 Smooth Global (Beijing) Telecom Science Limited (“Beijing Telecom”), a subsidiary of Smooth Global (China) Holdings, Inc. (the “Company”), acquired the registered equity of Beijing Yupeng Hengli Technology Co., Inc. (“BJHL”), a limited liability company organized under the laws of the People’s Republic of China.In exchange for ownership of BJHL, the Company issued twenty million (20,000,000) shares of its common stock to the prior owners of BJHL.Transfer of ninety percent of the registered equity was recorded by the government in October 2010; transfer of the remaining ten percent was recorded at the end of December 2010. BJHL has been engaged in the development, manufacture and sale of polymer lithium-ion batteries and power charging instruments since it was founded in December 31, 2008.BJHL carries on manufacturing operations in a leased facility with 6000㎡for its factory area. BJHL’s headquarters are located in Yongle Economic-technical Development Zone at the Tongzhou District of Beijing. Termination of Relationship with Beijing GRT Information Services Limited. On December 15, 2010 Beijing Telecom consented to the termination of the Trust and Indemnity Agreement between Beijing Telecom and Jin Yanfang and Wang Yanxia, the registered equity owners of Beijing GRT Information Services Limited (“Beijing GRT”).Beijing Telecom has managed the operations of Beijing GRT pursuant to the Trust and Indemnity Agreement, as a result of which the financial results of Beijing GRT had been consolidated with those of the Company.As a result of the termination of the Trust and Indemnity Agreement, those financial results will no longer be consolidated with the Company’s results. In order to induce Beijing Telecom to agree to the cancellation of the Trust and Indemnity Agreement, Shuying Zheng surrendered to the Company twenty million (20,000,000) shares of the Company’s common stock. Change in Control After taking into account the acquisition of BJHL and termination of the Beijing GRT relationship, there are 38,381,375 shares of the Company’s common stock outstanding.The following are the only individuals known to the Company to have beneficial ownership of 5% or more of the Company’s outstanding shares: Name Shares Percentage Xiaojing Xu 9.5% Hui Liang 6.4% New Management In connection with the acquisition of BJHL, the board of directors of the Company elected three nominees of BJHL to serve on the board.The prior members of the board of directors and the prior officers of the Company then resigned from their positions.As a result, the following persons are now the officers and directors of the Company: Name Age Position Xiaojing Xu 26 Chairman, Chief Executive Officer Hui Liang 27 Director, Chief Financial Officer Chenyu Zhu 28 Director, Chief Operating Officer Information about the new officers and directors follows: Xiaojing Xu has been appointed to the Company’s board of directors to contribute his vision for the growth of BJHL, a company that he founded.Mr. Xu has been employed by BJHL as Chief Executive Officer, Director and Senior Researcher since 2008.From 2007 to 2008 Mr. Xu was employed by the Shanxi Chemical Industry Institute as a researcher.In 2007 Mr. Xu was awarded a Bachelor’s Degree with a concentration in chemistry by the Xi’an University of Architecture and Technology. Hui Liang has been appointed to the Company’s board of directors to contribute his expertise in cross-border accounting and financial management.From 2008 to 2011 Mr. Liang was employed as Senior Associate by BDO China, the Chinese branch of the international accounting firm.From 2006 to 2008 Mr. Liang was employed as Associate by the Shu Lun Pan CPA Firm.In 2006 Mr. Liang was awarded a Bachelor’s Degree with a concentration in economics by Sichuan University. Chenyu Zhu has been appointed to the Company’s board of directors to contribute his experience in the management of high tech enterprises.Since it was founded in 2008, Mr. Zhu has been employed by BJHL as Chief Technology Officer and Director.From 2005 to 2008 Mr. Zhu was employed as a Researcher by the Institute of Nickel and Cobalt of Gansu Province.In 2005 Mr. Zhu was awarded a Diploma in Chemistry by Lanzhou University. Item 9.01Financial Statements and Exhibits Financial Statements Financial Statements of Beijing Hengli Yupeng Technology Co., Inc.for the nine month periods ended September 30, 2010 and 2009 (unaudited) and for the years ended December 31, 2009 and 2008 (audited) - annexed hereto. Exhibits 10-a Share Exchange Agreement dated September 30, 2010 between Smooth Global (China) Holdings, Inc. and the equity holders in Beijing Yupeng Hengli Technology Co., Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Smooth Global (China) Holdings, Inc. Dated: May 19, 2011 By:/s/ Hui Liang Hui Liang, Chief Financial Officer BEIJING YUPENG HENGLI TECHNOLOGY CO., INC. INDEX PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2 BALANCE SHEETS 3 STATEMENTS OF OPERATIONS 4 STATEMENTS OF CHANGES INOWNERS' EQUITY 5 STATEMENTS OF CASH FLOWS 6 NOTES TO FINANCIAL STATEMENTS 7-22 F-1 KEITH K. ZHEN, CPA CERTIFIED PUBLIC ACCOUNTANT 2- BROOKLYN, NY 11223 - TEL (347) 408-0693 - FAX (347) 602-4868 - EMAIL :KEITHZHEN@GMAIL.COM REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Beijing Yupeng Hengli Technology Co., Inc. We have audited the accompanying balance sheets of Beijing Yupeng Hengli Technology Co., Inc. as ofDecember 31, 2009 and 2008, and the related statements of income, stockholders' equity and comprehensive income, and cash flows for each of the years in the two-year period ended December 31, 2009.Beijing Yupeng Hengli Technology Co., Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Beijing Yupeng Hengli Technology Co., Inc. as ofDecember 31, 2009 and 2008, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. /s/Keith K. Zhen, CPA Keith K. Zhen, CPA Brooklyn, New York January 25, 2011 F-2 BEIJING YUPENG HENGLI TECHNOLOGY CO., INC. BALANCE SHEETS September 30, December 31, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ $ Accounts receivable, net (Note 5) - Advance to suppliers - Inventories (Note 6) - Total current assets Property and Equipment, net (Note 6) - Lease Security Deposit - Total Assets $ $ $ LIABILITIES AND OWNERS' EQUITY Current Liabilities: Accounts payable $ $ $
